DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Cross-Reference to Related Applications data needs to be updated to reflect the status of the copending application.  
On page 4 in paragraph 0014, second to last line on the page reads “microphone port 124” this figure number is not found in any of the drawings. 
Appropriate correction is required.
Drawings
The drawings are objected to because in figure 2 element number 116 is not within the specification and has no associated description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,807,473. Although the claims at issue are not identical, they are not patentably distinct from each other.
16/871,690
10,843,000
Common subject matter
1
1
A coil with an inner coil diameter, a substantially annular shield with an inner shield diameter, the shield has a first magnetic flux permeability and the inner coil diameter and inner shield diameter define a volume, a magnet disposed in the volume and a gas disposed within the volume, the gas has a second magnetic flux permeability less than the first magnetic flux permeability. 
2
2
Air is the gas.
3
3
The gas is contained within a material within a 2rd magnetic flux permeability less than the 1st magnetic flux permeability. 
4
4
The magnetic has a center point, the center point is substantially aligned with a coil center point and a shield center point. 

5
The magnet has an outer diameter less than the inner coil and inner shield diameters to form a gap between.
6
6
The coil and shield have outer coil diameters and they are aligned. 
7
7
A substrate above the magnet, the substrate defines a volume, and the volume.
8
8
The apparatus has a base and the coil is disposed between the shield and base. 
9
9
An apparatus comprising: an outer volume having a first magnetic flux permeability, wherein the outer volume contains: a coil comprising an inner coil diameter; and a shield substantially aligned with and disposed above the coil, wherein the shield comprises an inner shield diameter, and wherein the first magnetic flux permeability is at least partially defined by the shield; and inner volume having a second magnetic flux permeability less than the first magnetic flux permeability, wherein the inner volume is at least partially defined by the inner coil diameter and the inner shield diameter, and wherein the inner
volume contains a magnet.
10
10
A Center-point of the coil, shield and magnet are aligned with an axis. 
11
11
The coil and shield are outside of the inner volume.
12
12
The coil and shield have outer diameters which are aligned and the outer volume is defined by the outer diameter.
13
13
The outer volume is annular and the inner volume is cylindrical.
14
14
The inner volume includes a magnetic flux.
15
15
Foam or gas.
16
16
A coil with an inner coil diameter, a shield with an inner shield diameter which define a volume the shield redirects a magnetic flux created by the coil, a magnet disposed in the volume.
17
17
A substrate above the shield which partially defines the volume.
18
18
A base below the coil which partially defines the volume. 
19
19
The coil has a shape which is round, oval, or D-Shaped. 
20
20
The volume is cylindrical. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792